Citation Nr: 0212946	
Decision Date: 09/25/02    Archive Date: 10/03/02

DOCKET NO.  01-03 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  The propriety of the initial noncocompensable evaluation 
for cardiac pacemaker implantation from October 1, 1997, and 
the 10 percent evaluation assigned from January 21, 1998 
(and, following the expiration of a temporary total 
evaluation), from April 1, 1998.

2.  The propriety of the initial 20 percent evaluation 
assigned for limitation of motion of the left arm associated 
with cardiac pacemaker implantation, from October 1, 1997, 
and the 10 percent evaluation assigned from January 21, 1998.  



REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran had active military service from September 1975 
to September 1997.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from various rating decisions.  In May 
1998, the RO, inter alia, granted service connection for 
cardiac pacemaker implantation, and assigned a noncompensable 
evaluation from October 1, 1997, a 10 percent evaluation from 
January 21, 1998, a 100 percent under Paragraph 30 from 
January 28, 1998, and a 10 percent from April 1, 1998.  The 
veteran submitted a notice of disagreement in December 1998.  
The RO issued a statement of the case in January 1999.  A 
substantive appeal was received from the veteran in April 
1999.  

In a May 1999 rating action, the RO established service 
connection for limitation of motion of the left arm 
associated with the pacemaker implantation, and assigned a 20 
percent evaluation from January 28, 1998 and a 10 percent 
evaluation from April 1, 1999.  The veteran submitted a 
notice of disagreement in October 1999.  A statement of the 
case was issued in October 1999.  A substantive appeal was 
not received until February 2001; however, the RO indicated 
that it considered the issue of limitation of motion of the 
left arm to have been a sub-issue on the January 1999 
statement of the case, and accepted the veteran's notice of 
disagreement of December 1998 and substantive appeal of April 
1999 as timely regarding that issue.

As the appeal involves the initial (and subsequent) 
evaluations assigned following grants of service connection 
for the conditions at issue, the Board has framed the issues 
as shown on the title page.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).


REMAND

The Board's preliminary review of the claims file reveals 
that there is an outstanding request for a Board hearing in 
this case.  

In January 1999, the veteran submitted a VA Form-21-4138, in 
which he requested a hearing before a hearing officer at the 
RO.  In April 1999, such hearing was held; on that date, the 
veteran furnished a VA Form-9 on which he indicated that he 
did not want a Board hearing.  On January 31, 2001, the 
veteran submitted three separate forms:  a VA Form-9 on which 
he indicated that he desired a travel board hearing, a form 
titled "Appeal Hearing Options" on which he indicated that 
he requested a local hearing before a hearing officer at the 
RO, and a third form marked "Statement in Support" on which 
he indicated that if the local hearing was not in his favor 
that he wished to request a videoconference hearing before a 
member of the Board.  

In a July 2001 statement, the RO's Decision Review Officer 
(DRO) indicated that the veteran and his representative 
requested an informal conference instead of a formal hearing 
at that time.  However, the DRO's notation does not 
constitute the veteran's clear withdrawal of his prior 
request for a Board hearing.  As the veteran has requested a 
travel board hearing and videoconference hearing, and neither 
hearing has been held, further action is warranted before the 
Board can proceed with appellate consideration of the issues 
on appeal.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  The RO should clarify whether the 
veteran desires an in-person hearing 
before a Board Member at the RO, or a 
hearing via videoconference before a 
Board Member.

2.  The RO should take the necessary 
steps to schedule the veteran for the 
appropriate Board hearing at the earliest 
available opportunity.  Unless the 
veteran indicates, in a signed writing,  
that he no longer desires a Board 
hearing, the hearing should be held, and 
the claims file thereafter transferred to 
the Board in accordance with current 
appellate procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence  during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




